Title: From John Adams to John Peter De Windt, 8 November 1815
From: Adams, John
To: De Windt, John Peter



My Dear Sir
Quincy November 8th 1815

your delightful letter of the 31st of October, has made us all happy, and seems to be a sensible gratification to the whole village.
I congratulate you and our dear Caroline, your mother & your whole family on this joyful Event.
I am not enough of an Astrologer to conjecture by what conjunction of the planets it happened the child was born on your birth day and on mine. When she shall be capable of understanding the language tell her that her Great Grand Father is but little older than her, only 80 years. and that is but a span but although life is short, yet is a very precious blessing, and every moment of it, ought to be employed and improved to the best advantage. I pray God to bless you all, being with great regard, affectionately yours

John Adams